John D. Bennett, S.
On tMs final accounting a daughter entitled to one tMrd of the estate, being an infant aged 16, submits a pro forma application nominating her own special guardian.
The factual matter submitted in the affidavits is grossly inadequate to meet the affirmative burden required to be met by the applicant. It must be made to appear affirmatively that the nominee has not been suggested by any one whose interest is adverse, that the nominee himself has no adverse interest, that he is not connected in business with any attorney for an adverse party, and that he is qualified to act. These matters *568must be shown to the court’s satisfaction by the presentation of proper evidence and not by the submission of an affidavit replete with conclusions.
The application will appear on the calendar of July 31, 1957 for hearing, at which time each of the affiants submitting affidavits, and the infant will appear and be examined before the court.